Case: 2:19-cr-00175-MHW-NMK Doc #: 49 Filed: 02/17/21 Page: 1 of 1 PAGEID #: 120



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America,

      V.                                         Case No. 2:19-cr-175

                                                 Judge Michael H. Watson
Darion D. Keith,

                                    ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 47, that Defendant's guiity

piea be accepted. The Court accepts Defendant's piea of guiity to Counts 1 and

4 of the Superseding Indictment, and he is hereby adjudged guilty on those

counts. The Court will defer the decision of whether to accept the piea

agreement until the sentencing hearing.

       IT IS SO ORDERED.




                                      riCHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
